IN THE SUPREME COURT OF TEXAS

                                 No. 10-0413

            IN RE CHRISTUS HEALTH AND CHRISTUS HEALTH GULF COAST

                      On Petition for Writ of Mandamus

ORDERED:

      1.    On June 2, 2010, the Court issued  an  order  granting  in  part
relators' emergency motion for temporary relief, filed June  1,  2010.   The
Court stayed the trial court's discovery  order  dated  May  19,  2010  with
regard to Requests for Production Nos. 1-5 and 7, in Cause  No.  2005-36179,
styled Linda G. Carswell, individually and as representative of  the  Estate
of Jerry L. Carswell, deceased, Robert J. Carswell, and Jordan  D.  Carswell
v. Christus Health and Christus Health Gulf Coast d/b/a Christus St.  Joseph
Hospital, Christina K. Pramudji, M.D., Paul C. Cook, M.D., Memorial  Urology
Associates, P.A., Jeffrey W. Terrel, M.D., Roupen H.  Kekmezian,  M.D.,  and
SJ Associated Pathology,  L.C.,  in  the  165th  District  Court  of  Harris
County, Texas.  The stay shall remain in effect  pending  further  order  of
this Court.
      2.    The Court now grants in  part  relators'  emergency  motion  for
temporary relief with regard to Requests for Production  Nos.  17,  18,  19,
and 21.
      3.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before  3:00  p.m.,  June  21,
2010.
      4.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 11, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk